Citation Nr: 9927745
Decision Date: 09/27/99	Archive Date: 11/08/99

DOCKET NO. 95-12 934A              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for service connection for schizophrenia.

REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney

WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and XXXXXXXX XXXXXXX

ATTORNEY FOR THE BOARD

Neil S. Reiter, Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to May 1965.

In a rating action in June 1981, the regional office denied service
connection for schizophrenia. In a letter dated on June 29, 1981,
the veteran was advised that he had been denied service connection
for a nervous condition, and he was advised of his right to appeal.
That rating was confirmed in another rating of July 1981, and the
veteran was again notified. He did not initiate a timely appeal.

In September 1994, the veteran sought to reopen his claim for
service connection for schizophrenia. Subsequently, the regional
office denied this claim on the basis that new and material
evidence had not been submitted to reopen the claim for service
connection for schizophrenia. The veteran then submitted the
present appeal.

In a decision in August 1998, the Board determined that new and
material evidence to reopen a claim for schizophrenia has not been
submitted. The veteran then appealed to the U.S. Court of Appeals
for Veterans Claims (the Court).

Subsequently, the Secretary of the Department of Veterans Affairs
(VA) submitted a motion to remand the case to the Board and stay
proceedings, pursuant to recent Court decisions, including Hodge v.
West, 155 F.3d 1356 (Fed Cir. 1998). This motion was unopposed, and
the Court vacated the Board decision of August 1988, remanding the
case to the Board for further consideration.

Pursuant to the Court's remand, the Board provided the veteran and
his attorney an opportunity to submit additional evidence and
arguments. The veteran's attorney then submitted an additional
statement. After consideration of the various contentions and the
evidence of record, the Board will now consider the veteran's
appeal, consistent with all appropriate laws, regulations, and
court decisions.

2 -

FINDINGS OF FACT

1. The regional office has obtained all relevant evidence necessary
for an equitable disposition of the veteran's appeal.

2. In rating actions in June and July 1981, the regional office
denied service connection for schizophrenia on the basis that a
psychiatric disability was not present in service and was first
demonstrated several years after discharge from service. A timely
appeal was not perfected.

3. The additional evidence submitted since the rating actions of
1981 denying service connection for schizophrenia is cumulative and
redundant; such evidence, by itself or with evidence previously
considered, is not so significant that it must be considered in
order to fairly decide the merits of the claim, and it does not
contribute significantly to clarifying the circumstances
surrounding his disability.

CONCLUSION OF LAW

The evidence received since the unappealed rating determinations of
1981 denying service connection for schizophrenia is not new and
material evidence; therefore, it is insufficient to reopen the
veteran's claim for service connection for this disability. 38
U.S.C.A. 1110, 5107, 5108, 7105 (West 1991); 38 C.F.R. 3.104,
3.156, 3.303, 3.307, 3.309, 20.200 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains, in essence, that he has submitted
sufficient evidence to reopen his claim and to establish that
schizophrenia had its inception in service. The veteran maintains
that he experienced stress during service, and that such stress
caused anxiety and auditory hallucinations in service. He contends
that he continued to have psychiatric symptoms until he received
some treatment soon

- 3 -

after discharge from service, and that the recently submitted
evidence shows the nature and extent of his problems in service.

The veteran's attorney also submitted a statement contending, in
essence, that the Board was restricted in its current deliberations
to either determining that new and material evidence had been
submitted to reopen the claim, or to remand the case for initial
consideration of this issue by the regional office. The attorney
maintains that the regional office has not had an opportunity to
determine whether new and material evidence had been submitted
pursuant to the criteria mentioned in Hodge v. West, supra, and
that this represents a procedural defect for which a remand
decision is required under the provisions of 38 C.F.R. 19.9 (1998).

I. Background

The service medical records are negative for any complaints,
findings, or diagnoses indicative of a psychiatric disorder. The
veteran was seen at the mental health clinic in July 1964 because
he stated that he hated the Army. There were no complaints,
findings, or diagnoses indicative of a chronic psychiatric
disorder. On examination for discharge from service the veteran
checked the "no" box for the medical questions relating to whether
he ever had frequent trouble sleeping, frequent or terrifying
nightmares, depression or excessive worry, loss of memory or
amnesia, or any nervous trouble. There were no pertinent complaints
or findings indicative of a psychiatric disability, and on clinical
evaluation, the psychiatric evaluation was reported as normal.

An initial claim for service connection for a nervous condition was
received from the veteran in May 1981.

A medical report was received from the Ozark Mental Health Center
indicating that the veteran was being admitted in April 1981 for
the first time for an acute episode of severe schizophrenia because
he was unable to receive satisfactory treatment outside the
hospital. Data recorded for clinical purposes revealed that on the
day of admission he was complaining of severe depression, auditory
hallucinations, and

- 4 -

visual hallucinations. He provided a history of auditory and visual
hallucinations for the past three years. It was noted that the
veteran had been taken to the Department of Veterans Affairs (VA)
Hospital in Little Rock, Arkansas in March 1981, but left the same
day. He was seen at the Ozark Mental Health Center in 1969 when he
was treated for alcohol problems, and he received further treatment
for these alcohol problems in 1970 and 1978.

A personal and social history indicated that the veteran went
through the 11th grade, then enlisted in the Army. The veteran
reported that he completed a high school equivalency diploma while
he was in the Army, and that he served one and a half years at
which time he received a hardship discharge because his grandmother
was extremely ill and his mother was in a state mental institution.
He had been unemployed most of the time since his discharge from
the Army, with recent employment being as a truckdriver and
furniture mover. During the period of alcohol abuse there were
frequent blackouts. While hospitalized, he was treated with
psychotherapy, antidepressants, and antipsychotic medications. The
discharge diagnosis was chronic schizophrenia.

In a statement in June 1981, the veteran stated that he did not
have any psychiatric treatment after leaving service until 1969
when he received treatment at the Ozark Mental Health Clinic. He
indicated that he returned in 1970, 1975, and 1978 to this clinic.
He reported being treated at a VA hospital in June 1978, and then
being treated at the Ozark Mental Health Clinic in 1981.

In a rating action in June 1981, the regional office denied service
connection for schizophrenia on the basis that such disability was
not present in service and was first manifested several years after
discharge from service. In a letter dated on June 29, 198 1, the
veteran was advised that service connection for a nervous condition
was denied, and he was advised of his right to appeal.

In late June 1981, VA outpatient treatment reports were received
showing that the veteran was seen at the psychiatric clinic in
early April 1981 for depressive symptoms, with the diagnosis of
probable early schizophrenia. He was hospitalized

- 5 -

for one day on April 16, 1981, for depression and suicidal
ruminations, but he was discharged from the hospital at his own
request. The diagnosis was schizophrenia, with depressive features.
The June 1981 rating action was confirmed in a rating action of
July 8, 1981. He was informed the next day that his psychiatric
disability was not service connected and that he was not considered
to be permanently and totally disabled for pension purposes.

In 1983, pursuant to a claim for pension benefits, Social Security
records were received showing that the veteran had been approved
for Social Security disability benefits in March 1983. The Social
Security decision indicated that the veteran had been treated in
1981 for schizophrenia, with a three-year history, with a further
history of being treated for alcohol abuse beginning in 1969. A
private physician reported that the veteran's history indicated
that the veteran first received psychiatric care in 1969 when he
was seen at the Ozark Mental Health Clinic for problems relating to
alcohol abuse. It was indicated that the veteran had been totally
disabled since 1978.

Another physician reported in July 1983 that the veteran was
currently receiving treatment for schizophrenia.

In a rating in August 1983, it was determined that the veteran was
entitled to a permanent and total disability rating for pension. In
a rating in September 1983, it was determined that the veteran was
incompetent.

The veteran sought to reopen the claim for service connection for
schizophrenia in September 1994. He submitted a copy of his
admission history when he was hospitalized at the Ozark Mental
Health Clinic in April 1981 repeating the history previously
reported, and copies of treatment records from this mental health
center for the period from 1992 to 1994 showing a diagnosis of
schizophrenia.

The veteran submitted a statement from Xxxxxxxx Xxxxxxx, his "step-
uncle," dated in May 1995 indicating that he visited the veteran in
service, that the veteran was taken to see a psychiatrist while he
was there, and that the veteran had mental

- 6 -

problems while he was in the service and since that time. He stated
that he did not know what occurred in the doctor's office in
service.

At a hearing at the regional office in June 1995, the veteran
indicated that he had auditory hallucinations while he was in the
Army. He stated that there were some problems before service, but
that the problems increased soon after boot camp. He stated that
the stress of seeing certain movies and of being in service caused
these problems. He stated that he was discharged from service due
to hardship, that he went into the National Guard soon after
discharge, and that he went to the Ozark Mental Health Clinic while
he was in the National Guard. His wife testified that she saw the
veteran for the first time after service in 1970, that he was
having some problems at that time, and that he first began
receiving treatment for his disability in 1979. Theodore Hampton
stated that he knew the veteran before and after service, and that
the veteran changed after service. He indicated that there were
some subtle changes in the veteran even during service.

II. Analysis

In order to reopen a claim for service connection, it is incumbent
upon the applicant to submit new and material evidence which bears
directly and substantially upon the specific matter under
consideration and which is neither cumulative nor redundant. Such
evidence, by itself or with evidence previously considered, should
be so significant that it must be considered in order to fairly
decide the merits of the claim. 38 C.F.R. 3.156(a),

Service connection connotes many factors, but basically, it means
that the facts, shown by the evidence, establish that a particular
injury or disease resulting in disability was incurred coincident
with service, or was aggravated therein. 38 C.F.R. 3.303. Certain
diseases may be presumed to have been incurred in service, such as
a psychosis, if they are manifested to a compensable degree within
one year of discharge from service. See 38 C.F.R. 3.307, 3.309. A
determination of service connection requires a finding of the
existence of a current disability and a

- 7 - 

determination of a relationship between that disability and an
injury or disease in service. Watson v. Brown, 4 Vet.App. 309, 314
(1993).

In order for a claim for service connection to be well grounded,
there must be competent evidence of a current disability (medical
evidence), of incurrence or aggravation of a disease or injury in
service, and of a nexus between the in-service injury or disease
and the current disability (medical evidence). Caluza v. Brown, 7
Vet.App. 498 (1995).

In this case, the regional office denied service connection for
schizophrenia in ratings in June and July 1981. The evidence then
of record included service medical records that were negative for
any complaints, findings, or diagnoses of a psychiatric disability.
The veteran did visit the mental health clinic on one occasion in
July 1964, but it was merely noted that the veteran hated the Army.
There were no complaints, findings, or diagnoses of a psychiatric
disorder at that time or on the discharge examination. The veteran
was hospitalized for a psychiatric disability, diagnosed as
schizophrenia, in April 1981, with a three-year history of
psychiatric symptoms. He also had treatment for alcohol abuse
beginning in 1969. However, the evidence then of record did not
show the presence of a psychiatric disability in service, or for
several years thereafter.

The rating actions of 1981 denied service connection for
schizophrenia, and the veteran was advised of both rating actions
by timely letters from the RO. There is no indication that such
letters were returned by the Post Office as undeliverable or
undelivered. The veteran was provided notice of his right to
appeal, and he failed to perfect a timely appeal. Therefore, those
rating determinations became final.

The veteran sought to reopen his claim for service connection for
schizophrenia in September 1994, with the submission of additional
information from the April 1981 period of hospitalization, but this
merely repeated information previously in the record. Reports of VA
hospitalization and outpatient treatment in 1981, as well as the
Social Security reports, showed symptoms many years after service,
similar to the hospital report from Ozark Medical Center considered
by the Board in its rating

- 8 -

of June 1981. The veteran also provided copies of outpatient
treatment reports for the period from 1992 to 1994 that merely
showed continued treatment for schizophrenia many years after
discharge from service.

These records are considered cumulative and redundant. They are the
same as, or similar to, evidence considered in the rating actions
of 1981. Such evidence fails to shed any pertinent light on the
veteran's condition in service, or indicate in any way that the
schizophrenia exhibited many years after service had its inception
in service. Thus, such evidence, whether considered by itself or
with the evidence previously considered, is not so significant that
it must be considered in order to fairly decide the merits of the
claim.

The veteran, his wife, and his "step-uncle" indicated in recent
statements and at the recent hearing that it was their opinion that
the veteran's personality changed in service, and therefore they
felt that his psychiatric disease began in service. However, as lay
persons, they are incapable of providing a medical opinion or
diagnosis indicating that the veteran had a psychiatric disability
in service, or that his current psychiatric disability had its
inception in service. Where the determinative issue involves
medical causation or a medical diagnosis, competent medical
evidence to that effect is required. Grottveit v. Brown, 5 Vet.
App. 91 (1993). The veteran's statements are similar to those
considered in the rating determinations of 198 1, and are
considered cumulative and repetitious. The statements from his wife
and "step-uncle" are new, but are considered repetitious and not
relevant, as they repeat similar statements from the veteran, and
other evidence, that was of record at the time of the 1981 rating
actions. Such evidence does not provide a medical basis that tends
to show that schizophrenia was present in service, or had its
inception in service. Thus, such evidence, by itself or with
evidence previously considered, is not so significant that it must
be considered in order to fairly decide the merits of the claim. It
adds nothing of evidentiary value to the picture presented in 1981.

Further, even if such evidence could be recognized as so
significant that it needed to be considered to fairly decide the
merits of the claim, or to fulfill or complete the

9 -

record, the claim would still not be well grounded. See Caluza v.
Brown, supra. Basically, the evidence, as a whole, presuming its
credibility, does not meet the criteria as set forth in Caluza v.
Brown, supra. There is no competent medical evidence linking the
veteran's psychiatric disability initially manifested many years
after service to the veteran's service or any incident or
disability treated in service. The various medical records after
service note that psychological symptoms diagnostic of the present
psychiatric illness first appeared many years after service, and
fail to indicate any link between such symptoms and the veteran's
service. Thus, the claim is also not well grounded under a
continuity of symptomatology theory under 38 C.F.R. 3.303.

As a result, the Board is not required to submit this case to the
regional office for its initial consideration. Basically, where a
reopened claim would not be well grounded as a matter of law
because of the absence of Caluza criteria, the Court has determined
that the Board has no duty to assist the veteran, and no duty to
follow through with needless further adjudication. See Winters v.
West, 12 Vet.App. 203 (1999), Vargus-Gonzales v. West, 12 Vet.App.
321 (1999). In fact, the Court has determined that the VA can not
assist a claimant in developing a claim that is not well grounded.
Morton v. West, 12 Vet.App 477 (1999). A remand is not required or
necessary in this case to further develop evidence or to correct a
procedural defect. There is no "procedural defect" in this case
which must be cured prior to an appellate decision.

ORDER

New and material evidence to reopen a claim for schizophrenia has
not been submitted. The benefit sought on appeal is denied.

ROBERT D. PHILIPP 
Member, Board of Veterans' Appeals

- 10-


